Exhibit 10.1

 

AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT (this “Amendment”), is
entered into as of July 24, 2017, by and among (a) QUANTERIX CORPORATION, a
Delaware corporation (“Borrower”), (b) the several banks and other financial
institutions or entities from time to time parties to the Loan Agreement (as
defined below) (collectively referred to as “Lender”), and (c) HERCULES
CAPITAL, INC. (formerly known as Hercules Technology Growth Capital, Inc.), a
Maryland corporation, in its capacity as administrative agent for itself and the
Lender (in such capacity, “Agent”).

 

WHEREAS, Borrower, Lender and Agent are parties to a certain Loan and Security
Agreement dated as of April 14, 2014, as amended by a certain Amendment No. 1 to
Loan and Security Agreement dated as of March 4, 2015, among Borrower, Lender
and Agent, as further amended by a certain Amendment No. 2 to Loan and Security
Agreement dated as of January 29, 2016, among Borrower, Lender and Agent, and as
further amended by a certain Amendment No. 3 to Loan and Security Agreement
dated as of March 31, 2017, among Borrower, Lender and Agent (as amended, and as
the same may from time to time be further amended, supplemented, restated,
amended and restated or otherwise modified form time to time in accordance with
its terms, the “Loan Agreement”); and

 

WHEREAS, in accordance with Section 11.3 of the Loan Agreement, Borrower, Lender
and Agent desire to amend the Loan Agreement as provided herein.

 

NOW THEREFORE, in consideration of the mutual agreements contained in the Loan
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.             Defined Terms.  Terms not otherwise defined herein which are
defined in the Loan Agreement shall have the same respective meanings herein as
therein.

 

2.             Amendment to Loan Agreement.  Subject to the satisfaction of the
conditions set forth in Section 3 of this Amendment, the Loan Agreement is
hereby amended to add the following text to appear at the end of the definition
of “Term Loan Interest Rate” appearing in Section 1.1 (Definitions and Rules of
Construction) thereof:

 

“Notwithstanding the foregoing, the “Term Loan Interest Rate” with respect to
the 2017 Term Loan Advance only shall not exceed ten percent (10.0%).”

 

3.             Conditions to Effectiveness.  Agent, Lender and Borrower agree
that this Amendment shall become effective upon Agent’s receipt of a
fully-executed counterpart of this Amendment signed by Borrower.

 

4.             Representations and Warranties.  The Borrower hereby represents
and warrants to Agent and Lender as follows:

 

(a)           Representations and Warranties in the Agreement.  The
representations and warranties of Borrower set forth in Section 5 of the Loan
Agreement are true and correct in all material respects on and as of the date
hereof with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date.

 

(b)           Authority, Etc.  The execution and delivery by Borrower of this
Amendment and the performance by Borrower of all of its agreements and
obligations under the Loan Agreement and the other Loan Documents, as amended
hereby, are within the corporate authority of Borrower and have been duly
authorized by all necessary corporate action on the part of Borrower.  With
respect to Borrower, the execution and delivery by Borrower of this Amendment
does not and will not require any registration with, consent or approval of, or
notice to any Person (including any governmental authority).

 

1

--------------------------------------------------------------------------------



 

(c)           Enforceability of Obligations.  This Amendment, the Loan Agreement
and the other Loan Documents, as amended hereby, constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium, general equitable principles or other laws relating
to or affecting generally the enforcement of, creditors’ rights and except to
the extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

 

(d)           No Default.  Before and after giving effect to this Amendment
(i) no fact or condition exists that would (or would, with the passage of time,
the giving of notice, or both) constitute an Event of Default, and (ii) no event
that has had or could reasonably be expected to have a Material Adverse Effect
has occurred and is continuing.

 

(e)           Event of Default.  By its signature below, Borrower hereby agrees
that it shall constitute an Event of Default if any representation or warranty
made herein should be false or misleading in any material respect when made.

 

5.             Reaffirmations.  Except as expressly provided in this Amendment,
all of the terms and conditions of the Loan Agreement and the other Loan
Documents remain in full force and effect.  Nothing contained in this Amendment
shall in any way prejudice, impair or affect any rights or remedies of Agent or
Lender under the Loan Agreement and the other Loan Documents.  Except as
specifically amended hereby, Borrower hereby ratifies, confirms, and reaffirms
all covenants contained in the Loan Agreement and the other Loan Documents.  The
Loan Agreement, together with this Amendment, shall be read and construed as a
single agreement.  All references in the Loan Documents to the Loan Agreement or
any other Loan Document shall hereafter refer to the Loan Agreement or any other
Loan Document as amended hereby.

 

6.             Execution in Counterparts.  This Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but which
together shall constitute one instrument.

 

7.             Miscellaneous.

 

(a)           THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, EXCLUDING CONFLICT OF LAWS
PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.

 

(b)           The captions in this Amendment are for convenience of reference
only and shall not define or limit the provisions hereof.

 

(c)           This Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby.  No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

(d)           Any determination that any provision of this Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Amendment.

 

(e)           The provisions of Section 11 of the Loan Agreement, not otherwise
addressed in this Amendment, shall be deemed incorporated by reference, mutatis
mutandis.

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Amendment as of the day and year first above written.

 

 

 

BORROWER:

 

 

 

QUANTERIX CORPORATION

 

 

 

Signature:

/s/ Ernest Orticerio

 

Print Name:

Ernest Orticerio

 

Title:

SVP, Finance

 

 

Accepted in Palo Alto, California:

 

 

AGENT:

 

 

 

HERCULES CAPITAL, INC. (formerly known as Hercules Technology Growth
Capital, Inc.)

 

 

 

Signature:

/s/ Jennifer Choe

 

Print Name:

Jennifer Choe

 

Title:

Assistant General Counsel

 

 

 

 

 

LENDER:

 

 

 

HERCULES CAPITAL, INC. (formerly known as Hercules Technology Growth
Capital, Inc.)

 

 

 

Signature:

/s/ Jennifer Choe

 

Print Name:

Jennifer Choe

 

Title:

Assistant General Counsel

 

 

 

 

 

HERCULES CAPITAL FUNDING TRUST 2014-1

 

 

 

By: HERCULES CAPITAL, INC., its servicer

 

 

 

Signature:

/s/ Jennifer Choe

 

Print Name:

Jennifer Choe

 

Title:

Assistant General Counsel

 

--------------------------------------------------------------------------------

 